EXHIBIT 99.1 AGREEMENT JOINT FILING OF SCHEDULE 13G The undersigned hereby agree to file jointly the Statement on Schedule 13G (the “Statement”) relating to American Depository Shares, each representing one Common Share, par value $0.001 per share, of Fly Leasing Limited and any further amendments thereto which may be deemed necessary pursuant to Regulation 13D or 13G promulgated under Section 13 of the Securities Exchange Act of 1934, as amended. It is understood and agreed that a copy of this Agreement shall be attached as an Exhibit to the Statement, filed on behalf of each of the parties hereto. This Agreement may be executed in multiple counterparts, each of which shall constitute an original, one and the same instrument. IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of January 9, 2013. ONEX CORPORATION By: /s/Donald W. Lewtas Name: Donald W. Lewtas Title: Chief Financial Officer By: /s/Christopher A. Govan Name: Christopher A. Govan Title: Managing Director ONEX PARTNERS III GP LP By: Onex Partners GP Inc., its General Partner By: /s/Robert M. Le Blanc Name: Robert M. Le Blanc Title: President By: /s/Donald F. West Name: Donald F. West Title: Vice President ONEX PARTNERS GP INC. By: /s/Robert M. Le Blanc Name: Robert M. Le Blanc Title: President By: /s/Donald F. West Name: Donald F. West Title: Vice President ONEX US PRINCIPALS LP By:Onex American Holdings GP LLC, its General Partner By: /s/Donald F. West Name: Donald F. West Title: Director ONEX PARTNERS III PV LP By: Onex Partners III GP LP, its General Partner By: Onex Partners Manager LP, its Agent By: Onex Partners Manager GP ULC, its General Partner By: /s/Robert M. Le Blanc Name: Robert M. Le Blanc Title: Managing Director By: /s/Donald F. West Name: Donald F. West Title: Vice President and Secretary ONEX PARTNERS III SELECT LP By: Onex Partners III GP LP, its General Partner By: Onex Partners Manager LP, its Agent By: Onex Partners Manager GP ULC, its General Partner By: /s/Robert M. Le Blanc Name: Robert M. Le Blanc Title: Managing Director By: /s/Donald F. West Name: Donald F. West Title: Vice President ONEX PARTNERS III LP By: Onex Partners III GP LP, its General Partner By: Onex Partners Manager LP, its Agent By: Onex Partners Manager GP ULC, its General Partner By: /s/Robert M. Le Blanc Name: Robert M. Le Blanc Title: Managing Director By: /s/Donald F. West Name: Donald F. West Title: Vice President and Secretary NEW PCO INVESTMENTS LTD. By: /s/Christopher A. Govan Name: Christopher A. Govan Title: Vice President By: /s/Lori Shapiro Name: Lori Shapiro Title: Vice President By: /s/Lori Shapiro Name: Lori Shapiro Title: Vice President AMERICAN FARM INVESTMENT CORPORATION By: /s/Lori Shapiro Name: Lori Shapiro Title: Vice President ONCAN CANADIAN HOLDINGS LTD. By: /s/Lori Shapiro Name: Lori Shapiro Title: Vice President /s/Donald Lewtas Gerald W. Schwartz, by Donald Lewtas, attorney-in-fact
